Leary, J.
The plaintiff conducts a small shoe store and seeks an injunction pendente lite to restrain the defendants from picketing his place of business and from attempting to coerce him into a contract with the defendants. He formerly employed one salesman, who resigned, and his successor was employed at a lesser salary. Early in the year the defendant union proposed an agreement with the plaintiff requiring an increase of salary and a reduction of hours for the salesman. The agreement was never executed, but the salesman was discharged by the plaintiff claiming that he could no longer afford to pay an employee a salary. The business is now conducted solely by the plaintiff and his wife. Under the circumstances a labor dispute is not involved, and section 876-a of the Civil Practice Act has no application in this case. (Thompson v. Boekhout, 273 N. Y. 390.) Picketing without a strike is no more unlawful than a strike without picketing. Picketing connotes no evil. It may not be accompanied, however, by violence, trespass, threats or intimidation, express or implied. There may be no false statements, either oral or written. (Exchange Bakery & Restaurant, Inc., v. Rifkin, 245 N. Y. 260.) It is conceded that the picketing is peaceful.
Motion to restrain the picketing is denied, but the defendants will be enjoined from using either written or oral misstatements of fact as indicated herein. Settle order.